Case 1:20-cv-02391-TWP-TAB Document 8 Filed 12/11/20 Page 1 of 5 PageID #: 55




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

RANDALL TISON,                                        )
                                                      )
                              Plaintiff,              )
                                                      )
                         v.                           )        No. 1:20-cv-02391-TWP-TAB
                                                      )
MARK SEVIER,                                          )
ANDREW BEGUHN,                                        )
BN,                                                   )
JENNIFER FRENCH,                                      )
                                                      )
                              Defendants.             )


                  ENTRY SCREENING AND DISMISSING COMPLAINT
                     AND DIRECTING FURTHER PROCEEDINGS

       The plaintiff, Randall Tison, is currently an inmate at New Castle Correctional Facility

("NCCF"). Because Mr. Tison is a "prisoner" as defined by 28 U.S.C. § 1915A(c), this Court has

an obligation under 28 U.S.C. § 1915A(a) to screen his complaint.

                                            I. Screening Standard

       Pursuant to 28 U.S.C. § 1915A(b), the Court must dismiss the complaint if it is frivolous

or malicious, fails to state a claim for relief, or seeks monetary relief against a defendant who is

immune from such relief. In determining whether the complaint states a claim, the Court applies

the same standard as when addressing a motion to dismiss under Federal Rule of Civil Procedure

12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017). To survive dismissal,

       [the] complaint must contain sufficient factual matter, accepted as true, to state a
       claim for relief that is plausible on its face. A claim has facial plausibility when the
       plaintiff pleads factual content that allows the court to draw the reasonable
       inference that the defendant is liable for the misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints such as that filed by Mr. Tison are
Case 1:20-cv-02391-TWP-TAB Document 8 Filed 12/11/20 Page 2 of 5 PageID #: 56




construed liberally and held to a less stringent standard than formal pleadings drafted by lawyers.

Cesal, 851 F.3d at 720 (citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015)).

                                        II. The Complaint

       Mr. Tison names the following NCCF defendants in his complaint: (1) Mark Sevier,

Warden; (2) Andrew Beguhn, program director; (3) BN, classification officer; and (4) Jennifer

French. Dkt. 1. Mr. Tison alleges each defendant denied him access to a substance abuse program

by the implementation of a new policy. Id. at 3.

       During his incarceration in 2006 at Wabash Valley Correctional Facility, Mr. Tison

completed Phase I of the Indiana Department of Correction Substance Abuse Program. Dkt. 1-1 at

4. In 2015, Mr. Tison was moved to NCCF and applied for the program there, which had been shut

down for several months and then reopened as the Recovery While Incarcerated ("RWI") program.

Dkt. 1-2. The new program had new eligibility requirements that inmates be tested before

admission. Id. Though Mr. Tison complied with testing, he was denied access because his test

scores did not meet the eligibility requirements. Id. Mr. Tison states since he had already taken

Phase I, he should have been grandfathered in under the old rules. Id. Mr. Tison alleges that

inmates who completed Phase I at NCCF (as opposed to other prisons) before the new program

were not required to be tested and were allowed to proceed to Phase II. Meanwhile, because he

completed Phase I at another facility, he was not allowed to complete Phase II at NCCF. Id.

       Mr. Tison states that his denial of access to the rehabilitative program violates ex post facto

laws and the Equal Protection Clause of the Fourteenth Amendment. Dkt. 1 at 3. Mr. Tison seeks

access to the program or a credit of 180 days' earned credit time he would have received upon

completion of the program, and punitive damages. Id. at 5.




                                                   2
Case 1:20-cv-02391-TWP-TAB Document 8 Filed 12/11/20 Page 3 of 5 PageID #: 57




                                           III. Discussion

       An inmate does not have a liberty interest in admission to an educational program, even if

the program allows for potential sentence credit. See Zimmerman v. Tribble, 226 F.3d 568, 571-

72 (7th Cir. 2000) (finding no due process protection because "the successful completion of a

program is not inevitable" and thus "denying [an inmate] the opportunity to earn good credit time

does not 'inevitably affect the duration of the sentence,' and does not deprive him of constitutional

guarantees" (quoting Higgason v. Farley, 83 F.3d 807, 809-10 (7th Cir. 1996)). Defendants are

not required to provide due process to inmates they remove from or deny admission to the program.

       Mr. Tison's claim under the Ex Post Facto Clause of the United States Constitution fails to

state a claim. The United States Constitution "prohibits both federal and state governments from

enacting any 'ex post facto Law.'" Peugh v. United States, 133 S. Ct. 2072, 2081 (2013). "No State

shall . . . pass any . . . ex post facto Law." U.S. Const. art. I, § 10. "[A]n ex post facto law

retroactively defines criminal conduct or changes the punishment for a crime to the detriment of

the defendant." United States v. Hemmings, 258 F.3d 587, 594 (7th Cir. 2001). "A statute is

retroactive for purposes of the ex post facto clause if it redefines or changes the penalty for a crime

committed before the law went into effect." Johnson v. Madigan, 880 F.3d 371, 376 (7th Cir. 2018)

(citing Hemmings, 258 F.3d at 594). Simply put, "[t]o violate the Ex Post Facto Clause . . . a law

must be both retrospective and penal." United States v. Leach, 639 F.3d 769, 772 (7th Cir. 2011).

Changes in the eligibility requirements of the substance abuse program are not ex post facto laws.

This issue is a change in prison policy, and this does not support a claim for relief. See Sandin v.

Conner, 515 U.S. 472, 481-82 (1995) (noting that prison policies are "primarily designed to guide

correctional officials in the administration of a prison" and not "to confer rights on inmates").




                                                  3
Case 1:20-cv-02391-TWP-TAB Document 8 Filed 12/11/20 Page 4 of 5 PageID #: 58




       Mr. Tison's equal protection claim fails as pled. "The Equal Protection Clause generally

protects people who are treated differently because of membership in a suspect class or who have

been denied a fundamental right." Cochran v. Ill. State Toll Highway Auth., 828 F.3d 597, 601

(7th Cir. 2016). Suspect classes receiving heightened Fourteenth Amendment protection are based

on immutable characteristics, disabilities, or a history of unequal treatment. Segovia v. United

States, 880 F.3d 384, 390 (7th Cir. 2018). To state an equal protection claim, Mr. Tison would

have to allege that (1) he was a member of a protected class, (2) he was treated differently from

similarly situated members of an unprotected class, and (3) that the defendants were motivated by

a discriminatory purpose. Alston v. City of Madison, 853 F.3d 901, 906 (7th Cir. 2017). Mr. Tison

has not alleged that he is a member of a suspect class, was denied a fundamental right, or that the

defendants were motivated by a discriminatory purpose. Rather he states that eligibility

requirements changed, and he was told he did not meet these requirements after receiving an

assessment.

                         IV. Opportunity to File Amended Complaint

       Although Mr. Tison's claims are dismissed, the Court will not yet dismiss the entire action.

Instead, the plaintiff shall have through January 11, 2021, to file an amended complaint. See Tate

v. SCR Med. Transp., 809 F.3d 343, 346 (7th Cir. 2015) ("We've often said that before dismissing

a cause under 28 U.S.C. § 1915(e)(2)(B)(ii) a judge should give the litigant, especially a pro se

litigant, an opportunity to amend his complaint.").

       The amended complaint will completely replace the original complaint. See Beal v. Beller,

847 F.3d 897, 901 (7th Cir. 2017). The amended complaint should have the proper case number,

1:20-cv-02391-TWP-TAB, and the words "Amended Complaint" on the first page. If Mr. Tison

files a timely amended complaint, it will be screened pursuant to 28 U.S.C. § 1915A(b). If not, this



                                                 4
Case 1:20-cv-02391-TWP-TAB Document 8 Filed 12/11/20 Page 5 of 5 PageID #: 59




action will be dismissed without further notice or opportunity to show cause, for failure to state a

claim upon which relief can be granted.

       IT IS SO ORDERED.

       Date:    12/11/2020




Distribution:

RANDALL TISON
127788
NEW CASTLE - CF
NEW CASTLE CORRECTIONAL FACILITY - Inmate Mail/Parcels
1000 Van Nuys Road
NEW CASTLE, IN 47362




                                                 5
